              Case 17-24254-MAM         Doc 101      Filed 10/29/18     Page 1 of 16




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In Re:                                                       Case No. 17-24254- MAM
                                                             Chapter 7
RICHARD DONALD BARFIELD and
MARILYN LOUISE BARFIELD
      Debtors.
____________________________/

  MOTION TO APPROVE STIPULATION FOR SETTLEMENT AND DISMISSAL
BETWEEN THE TRUSTEE, DEBTORS AND CREDITOR, JOHN M. ZUCCARELLI, III

         Trustee, Robert C. Furr, by and through undersigned counsel, hereby files this Motion to

Approve Stipulation for Settlement and Dismissal between the Trustee, Debtors and Creditor, John

M. Zuccarlli, III (“Settlement Stipulation”) and states:

         1.     Attached hereto as Exhibit “A” is a copy of a Settlement Stipulation which has been

entered into between the Trustee and the Debtor.

         2.     Pursuant to the terms of the Settlement Stipulation, among other things:

              a. the Debtors shall pay $55,186.14 (“Trustee Settlement Amount”) to the Trustee

                  prior the hearing seeking approval of the Settlement Stipulation. All payments

                  shall be made payable to “Furr Cohen Trust Account” and delivered to Furr

                  Cohen, 2255 Glades Road, Suite 301E, Boca Raton, FL 33431.

              b. the Debtors shall pay $180,000 (“Creditor Settlement Amount”) to “Furr Cohen

                  Trust Account” prior to the hearing seeking approval of the Settlement

                  Stipulation, and no later than November 9, 2018, which shall be held for the

                  benefit of Creditor, John M. Zuccarelli, III, until the Settlement Stipulation is

                  approved by the bankruptcy court. Upon approval of the bankruptcy court, Furr

                  Cohen shall release the $180,000 to Creditor, John M. Zuccarelli, III.
               Case 17-24254-MAM         Doc 101      Filed 10/29/18     Page 2 of 16




               c. the Debtors agree to pay all the following timely filed Proofs of Claim in full

                  within one year of the date of this settlement: POC#2 (Capital One Bank (USA),

                  N.A.) $2,770.61; POC#4 (Department Stores National Bank) $451.30; POC#6

                  (Wells Fargo, N.A., Wells Fargo Card Services) $29,259.21; POC#7 (Direct,

                  LLC) $292.14; POC#8 (PYOD, LLC) $764.31; POC#9 (Portfolio Recovery

                  Associates, LLC) $483.15.

               d. the Debtors agree to the extension of the deadline for the Trustee and Creditor to

                  object to the Debtors’ discharge pursuant to section 727 and dischargability

                  pursuant to section 523 through the date of a non-appealable order approving the

                  Settlement Stipulation.

          3.    Although not specifically set forth in the Settlement Stipulation, the parties agree

that upon Bankruptcy Court approval of this Settlement Stipulation, this case shall be dismissed

with prejudice for a period of one year.

          4.    The Trustee believes that this settlement is in the best interest of creditors and the

estate.

          5.    This stipulation and motion are being noticed to all creditors pursuant to Federal

Rule of Bankruptcy Procedure 9019.

          6.    The legal principles to be applied in evaluating a proposed settlement have been

enunciated upon within the Southern District of Florida in In re: Arrow Air, Inc., 85 B.R. 886

(Bankr. S.D. Fla. 1988). The appropriate test is “whether the compromise falls below the lowest

point in the range of reasonableness.” Id. at 891, citing, In re: Teltronics Services, Inc., 762

F.2d 185, 189 (2nd Cir. 1985); In re: W.T. Grant Company, 699 F.2d 599, 608 (2nd Cir. 1983).
            Case 17-24254-MAM         Doc 101      Filed 10/29/18     Page 3 of 16




The Trustee believes that this settlement agreement complies with the legal principles relied

upon within these authorities.

       7.    The Eleventh Circuit, in In re: Justice Oaks II, Ltd, 898 F.2d 1544, 1549 (11th Cir.

1990), cert. denied, 498 U.S. 959 (1990), provides additional guidance as to whether a

compromise should be approved and establishes a four-part test:

             a)     the probability of success in the litigation;

             b)     the difficulties, if any, to be encountered in the matter of collection;

             c)     the complexity of the litigation involved, and the expense, inconvenience

                    and delay necessarily attending it; and

             d)     the paramount interest of the creditors and a proper deference to their

                    reasonable view in the premises.

       8.    The proposed settlement satisfies the four-part test set forth in In re: Justice Oaks

11, Ltd., as required under Bankruptcy Rule 9019:

             a)     Probability of Success in the Litigation: If this matter were to be brought to
                    trial, the Trustee believes he would have a high probability of success.

             b)     Difficulties, if any, to be Encountered in the Matter of Collection: Because
                    the bankruptcy court entered an order finding that the Debtors’ alleged
                    homestead was not exempt to the extent of 0.166 acres, or approximately
                    $1,495,500, the Trustee believes there would not be difficulties encountered
                    in the matter of collection up to the value of the non-exempt portion of the
                    homestead. However, if the Creditor prevailed in litigating and liquidating
                    Proof of Claim #3 to an amount in excess of the non-exempt value of the
                    alleged homestead, then it is likely that there would be significant
                    difficulties encountered in the matter of collection.

             c)     Complexity Expense and Delay Associated with the Litigation Involved:
                    The litigation between the Trustee and Debtors would not be overly
                    complex, as the issue of the non-exempt equity in the alleged homestead
                    has been ruled on. However, the claim litigation regarding Proof of Clam
                    #3 would be complex, expensive and result in delay.
              Case 17-24254-MAM         Doc 101      Filed 10/29/18      Page 4 of 16




               d)      Paramount Interest of Creditors and Proper Deference to Their Reasonable
                       Views in the Premises: The only active creditor in this case, John M.
                       Zuccarelli, III, is a party to this settlement. The Debtors agreed to pay the
                       remaining creditors, [not including POC#1 (Palm Beach County Tax
                       Collector) and POC#5 (Internal Revenue Service)] who filed proofs of
                       claim within one year of the date of the settlement. The Palm Beach County
                       Tax Collector’s claim is protected by the significant equity in the Debtors’
                       alleged homestead. The Debtors alleged they have paid the Internal
                       Revenue Service in full. Accordingly, the Trustee believes that he has taken
                       in to account the paramount interest of creditors.

         9.    The Trustee has evaluated the settlement while considering all of the factors

 required by the Eleventh Circuit and supports its approval by the Court as being in compliance

 with the factors, and being within the best interest of creditors and the estate.

       WHEREFORE, the Trustee, Robert C. Furr, by and through undersigned counsel,

respectfully requests that the Court enter an order granting this motion and approving the

Settlement Stipulation, plus grant such other and further relief as the Court deems just and proper.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

U.S. Mail and/or ECF to all parties listed below on this 29th day of October 2018.

                                                      FURR AND COHEN, P.A.
                                                      Attorney for Trustee
                                                      2255 Glades Road, Suite 301E
                                                      Boca Raton, FL 33431
                                                      (561) 395-0500/(561)338-7532-fax

                                                      By: /s/ Marc P. Barmat
                                                          MARC P. BARMAT
                                                          Florida Bar No. 0022365
                                                          Email: mbarmat@furrcohen.com


Served via ECF and/or U.S. Mail:
            Case 17-24254-MAM    Doc 101   Filed 10/29/18   Page 5 of 16




   •   Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net
   •   Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;oma
       yor@ecf.inforuptcy.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Stuart A Young syoung@ybplaw.com

Served via U.S. Mail

       Synchrony Bank
       PRA Receivables Management, LLC
       c/o Valerie Smith
       PO Box 41021
       Norfolk, VA 23541

ALL PARTIES ON THE ATTACHED COURT MATRIX.
                                  Case 17-24254-MAM     Doc 101          Filed 10/29/18   Page 6 of 16
Label Matrix for local noticing                Synchrony Bank                                Palm Beach County Tax Collector
113C-9                                        PRA Receivables Management, LLC                c/o Orfelia Mayor, Esq
Case 17-24254-MAM                             c/o Valerie Smith                              POB 3715
Southern District of Florida                  PO Box 41021                                   West Palm Beach, FL 33402-3715
West Palm Beach                               Norfolk, VA 23541-1021
Mon Oct 29 11:55:05 EDT 2018
U.S. Small Business Administration (Drake)    VT Inc. as trustee of World Omni LT            Wells Fargo Bank, N.A. as Successor by Merge
0429                                          c/o Christina V. Paradowski                    c/o Albertelli Law
801 Tom Martin Drive                          110 SE 6th St., 15th Flr.                      POB 23028
Suite 120                                     Ft. Lauderdale, FL 33301-5004                  Tampa, FL 33623-2028
Birmingham, AL 35211-6424

AT&T Wireless                                 Anne M. Gannon, Const. Tax Collector           (p)BANK OF AMERICA
POB 536216                                    POB 3353                                       PO BOX 982238
Atlanta, GA 30353-6216                        West Palm Beach, FL 33402-3353                 EL PASO TX 79998-2238



(p)CAPITAL ONE                                Capital One Bank (USA), N.A.                   Chase Card/Amazon
PO BOX 30285                                  PO Box 71083                                   POB 15298
SALT LAKE CITY UT 84130-0285                  Charlotte, NC 28272-1083                       Wilmington, DE 19850-5298



Citibank NA/Best Buy                          DSNB Macy’s                                    Daniel Comerford, III
50 Northwest Point Road                       POB 8218                                       c/o Johnson Anselmo
Elk Grove Village, IL 60007-1032              Mason, OH 45040-8218                           2455 East Siunrise Blvd., Suite 1000
                                                                                             Fort Lauderdale, FL 33304-3113


Department Stores National Bank               (p)DIRECTV LLC                                 Directv, LLC
Citibank, N.A.                                ATTN BANKRUPTCIES                              by American InfoSource LP as agent
701 East 60th Street North                    PO BOX 6550                                    PO Box 5008
Sioux Falls, SD 57104-0493                    GREENWOOD VILLAGE CO 80155-6550                Carol Stream, IL 60197-5008


Douglas C. Pierson                            Harriet R. Lewis, Esq.                         Internal Revenue Service
c/o Johnson Anselmo                           Lewis Stroud & Deutsch, PA                     POB 7346
2455 East Siunrise Blvd., Suite 1000          1875 NW Corporate Blvd #100                    Philadelphia, PA 19101-7346
Fort Lauderdale, FL 33304-3113                Boca Raton, FL 33431-8550


John M. Zuccarelli, III                       John M. Zuccarelli, III                        Joseph Benevento
c/o Chad S. Paiva, Esq.                       c/o Gary K. Oldehoff, Esq.                     c/o Gary K. Oldehoff, Esq.
525 Okeechobee Blvd., Suite 900               1875 NW Corporate Blvd #100                    Lewis Stroud & Keutsch, PL
West Palm Beach, FL 33401-6306                Boca Raton, FL 33431-8550                      1875 NW Corporate Blvd #100
                                                                                             Boca Raton, FL 33431-8550

Jupiter Inlet Beach Club, Inc.                Jupiter Inlet Colony POA                       Katzman Wasserman Bennardini & Rubenstei
Jupiter Inlet Colony, FL 33469                POB 3131                                       7900 Glades Road, Suite 140
                                              Jupiter, FL 33469-1002                         Boca Raton, FL 33434-4104



Loxahatchee River Environmental               Office of the US Trustee                       PYOD, LLC its successors and assigns as assi
Control District                              51 S.W. 1st Ave.                               of Citibank, N.A.
2500 Jupiter Park Drive                       Suite 1204                                     Resurgent Capital Services
Jupiter, FL 33458-8962                        Miami, FL 33130-1614                           PO Box 19008
                                                                                             Greenville, SC 29602-9008
                                  Case 17-24254-MAM             Doc 101           Filed 10/29/18      Page 7 of 16
Palm Beach County Tax Collector                       PayPal Credit                                        (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attn: Legal Services                                  POB 105658                                           PO BOX 41067
P.O. Box 3715                                         Atlanta, GA 30348-5658                               NORFOLK VA 23541-1067
West Palm Beach, Florida 33402-3715


Small Business Administration                         The Home Depot/CBNA                                  Thomas M. Disarno
801 Tom Martin Drive, Suite 120                       POB 6497                                             Gary K. Oldehoff, Esq.
Birmingham, AL 35211-6424                             Sioux Falls, SD 57117-6497                           1875 NW Corporate Blvd #100
                                                                                                           Boca Raton, FL 33431-8550


Town of Jupiter Inlet Colony                          Wells Fargo                                          Wells Fargo Bank NV NA
c/o Johnson Anselmo                                   POB 14517                                            POB 31557
2455 East Siunrise Blvd., Suite 1000                  Des Moines, IA 50306-3517                            Billings, MT 59107-1557
Fort Lauderdale, FL 33304-3113


Wells Fargo Bank, N.A., Wells Fargo Card Ser          William P. Doney, Esq.                               World Omni Financial/SE Toyota Finance
PO Box 10438, MAC F8235-02F                           Caldwell Pacetti Edwards Schoech Viator              POB 91614
Des Moines, IA 50306-0438                             1555 Palm Beach Lakes Blvd., Suite 1200              Mobile, AL 36691-1614
                                                      West Palm Beach, FL 33401-2326


Marilyn Louise Barfield                               Philip J Landau                                      Richard Donald Barfield
103 Lighthouse Dr.                                    2385 N.W. Executive Center Dr # 300                  103 Lighthouse Dr.
Jupiter Inlet Colony, FL 33469-3511                   Boca Raton, FL 33431-8530                            Jupiter Inlet Colony, FL 33469-3511



Robert C Furr
www.furrtrustee.com
2255 Glades Road Ste 301E
Boca Raton, FL 33431-7383




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       Capital One                                          DirecTV
POB 982238                                            15000 Capital One Dr                                 2230 E. Imperial Hwy.
El Paso, TX 79998                                     Richmond, VA 23238                                   El Segundo, CA 90245



Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                           Case 17-24254-MAM     Doc 101        Filed 10/29/18   Page 8 of 16
(u)West Palm Beach                     (u)John M. Zuccarelli, III                   (d)John M. Zuccarelli III
                                       **DUPLICATE**                                c/o Chad S. Paiva, Esq.
                                                                                    525 Okeechobee Blvd.
                                                                                    Suite 900
                                                                                    West Palm Beach, FL 33401-6306

End of Label Matrix
Mailable recipients   45
Bypassed recipients    3
Total                 48
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 9 of 16
                                                    EXHIBIT "A"
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 10 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 11 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 12 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 13 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 14 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 15 of 16
Case 17-24254-MAM   Doc 101   Filed 10/29/18   Page 16 of 16
